Exhibit 99.1 First Connecticut Bancorp, Inc. Announces Second Quarter 2013 Results FARMINGTON, Conn., July 29, 2013 – First Connecticut Bancorp, Inc. (the “Company”) (NASDAQ: FBNK), the holding company for Farmington Bank (the “Bank”), reportednet income of $937,000 or $0.06 per diluted share for the quarter ended June 30, 2013 compared to net income of $831,000 or $0.05 per diluted share for the quarter ended June 30, 2012. “I continue to be pleased with our strategic focus to grow organically in our respective markets. During the quarter we completed our first 10% share buyback and announced a second 10% share buyback. We achieved solid organic loan and deposit growth during a quarter where we successfully completed a full systems conversion and prepared to open our 21st branch, in East Hartford, CT, which opened in July” stated John J. Patrick Jr., First Connecticut Bancorp’s Chairman, President & CEO. “Our earnings reflect our positive growth momentum, as net interest income increased 2.2% compared to the linked quarter, resulting in net earnings of $0.06 cents per diluted share.” Financial Highlights · Strong organic loan originations totaled approximately $122.0 million during the quarter resulting in a $43.6 million increase in total net loans.Loan growth was primarily driven by increases in the Commercial Real Estate, Commercial Construction and Residential loan segments. · Net interest income increased to $12.9 million in the second quarter of 2013 compared to $12.7 million in the linked quarter. · Resort loans decreased $2.8 million to $12.4 million in the second quarter of 2013 compared to the linked quarter and decreased $52.3 million compared to the same period in the prior year as we continue to successfully execute our planned exit of the resort financing market. · Net interest margin decreased 5 basis points to 3.02% in the second quarter of 2013 compared to the linked quarter. · Net gain on residential loans sold was $1.7 million for the second quarter of 2013 based on $62.7 million in loans sold compared to a net gain of $2.0 million on $61.8 million in loans sold during the linked quarter. · Overall deposits increased $76.2 million or 6% in the second quarter of 2013 compared to the linked quarter. · Checking accounts grew by 4% or 1,289 net new accounts in the second quarter of 2013. · Asset quality remained stable as non-accrual loans remained flat at 0.89% of total loans compared to the linked quarter basis.Net charge-offs totaled $83,000 for the quarter ended June 30, 2013 and $296,000 for the quarter ended March 31, 2013, a decrease of $213,000.Loan delinquencies 30 days and greater remained flat at $15.2 million on a linked quarter basis. · Our tangible book value grew to $13.80 compared to $13.76 on a linked quarter basis and $13.88 at the quarter ended June 30, 2012. · On June 21, 2013, we received regulatory approval to repurchase up to 1,676,452 shares, or 10% of our current outstanding common stock.Repurchased shares will be held as treasury stock and will be available for general corporate purposes · We paid a cash dividend of $0.03 per share on June 20, 2013. This marks the seventh consecutive quarter we have paid a dividend since First Connecticut Bancorp, Inc. became a public company on June 29, 2011. Second quarter 2013 compared with first quarter 2013 Net interest income · Net interest income increased $280,000 to $12.9 million in the second quarter of 2013 compared to the linked quarter due primarily to new loans originated during the quarter in the commercial and residential portfolios. · Yield on average interest earning assets decreased 6 basis points from the linked quarter to 3.60% for the quarter ended June 30, 2013. · The cost of interest-bearing deposits remained stable at 63 basis points compared to 62 basis points on a linked quarter basis. Provision for loan losses · Provision for loan losses was $256,000 for the quarter compared to $399,000 for the linked quarter and net charge-offs in the quarter were $83,000 or 0.02% to average loans (annualized) compared to $296,000 or 0.08% to average loans (annualized) in the linked quarter. Noninterest income · Total noninterest income decreased $414,000 to $3.1 million compared to the linked quarter primarily due to decreases in net gains on loans sold of $291,000, bank-owned life insurance income of $106,000 and other income of $177,000, partially offset by an increase in fees for customer services of $115,000 compared to the linked quarter. Noninterest expense · Noninterest expense decreased $144,000 to $14.6 million in the second quarter of 2013 compared to the linked quarter.Excluding one-time costs in the linked quarter, total core noninterest expense increased $489,000 compared to the linked quarter. · Salaries and employee benefits on a core basis increased $154,000 compared to the linked quarter primarily due to an increase in incentive compensation and other salary related costs to support our strategic growth. · Other operating expenses increased $332,000 or 13%, primarily due to an $84,000 loss on the sale of OREO property, $82,000 in system conversion costs and various other operating costs. Second quarter 2013 compared with second quarter 2012 Net interest income · Net interest income increased to $12.9 million compared to $12.8 million in the second quarter of 2012. · Net interest margin decreased 30 basis points in the second quarter of 2013 compared to 3.32% in the second quarter of 2012 primarily due to a historic low rate environment and a $52.3 million decline in the resort loan portfolio.Excluding resort income for both periods, the net interest margin decreased 19 basis points. · The cost of interest-bearing deposits remained relatively stable at 63 basis points compared to 65 basis points on a quarter over quarter basis. Provision for loan losses · Provision for loan losses was $256,000 for the quarter compared to $520,000 for the second quarter of 2012.The decrease in the provision was primarily due to improvements in the overall asset quality of our loan portfolio. · Net charge-offs for the quarter were $83,000 or 0.02% to average loans (annualized) compared to $320,000 or 0.09% to average loans (annualized) in the second quarter of 2012. Noninterest income · Total noninterest income increased $1.1 million to $3.1 million compared to the second quarter of 2012 primarily due to increases in net gains on loans sold of $1.3 million and fees for customer services of $197,000, partially offset with a $386,000 decrease in other income. · Other income decreased $386,000 primarily due to a $103,000 write down on loans held for sale, a $154,000 decrease in mortgage banking derivatives and a $111,000 increase in amortization of mortgage servicing rights. Noninterest expense · Noninterest expense increased $1.4 million to $14.6 million in the second quarter of 2013 compared to the second quarter of 2012. · Salaries and employee benefits increased $936,000 compared to the second quarter of 2012 primarily due to $454,000 in stock compensation expense related to the 2012 Stock Incentive Plan implemented in September 2012 and increases in compensation and other salary related costs to support our strategic growth. · Other operating expenses increased $597,000 compared to the second quarter of 2012 primarily due to $227,000 in directors’ stock compensation expense related to the 2012 Stock Incentive Plan implemented in September 2012, an $84,000 loss on the sale of OREO property, $82,000 in system conversion costs and various other operating costs. Financial condition · Total assets increased $45.9 million or 3% at June 30, 2013 to $1.8 billion compared to March 31, 2013 largely reflecting an increase in loans. · Our investment portfolio totaled $115.8 million at June 30, 2013 compared to $111.8 million at March 31, 2013, an increase of $4.0 million. · Net loans increased $43.6 million at June 30, 2013 to $1.6 billion compared to March 31, 2013 due to our continued focus on commercial and residential lending which, combined, increased $46.9 million, offset by a $2.8 million decrease in resort loans as we continue our planned exit of the resort financing market. · Deposits increased $76.2 million at June 30, 2013 compared to March 31, 2013, primarily due to continued growth in checking accounts, municipal deposits and a recent branch opening. · Federal Home Loan Bank of Boston advances decreased $24.8 million to $51.3 million, primarily due to a decrease in overnight borrowings at June 30, 2013 compared to March 31, 2013. · Repurchase liabilities increased $6.9 million to $50.3 million at June 30, 2013 primarily due to fluctuations in cash flows in business checking customers using our repurchase agreement product where excess funds are swept daily into a collateralized account. · Stockholders’ equity decreased $11.6 million to $231.3 million compared to March 31, 2013 primarily due to the $12.8 million repurchase of common stock at an average stock price of $14.49 completing our first stock buyback during the quarter. Asset Quality · Impaired loans remained stable at $39.2 million at June 30, 2013 and March 31, 2013. · Non-accrual loans increased to $14.3 million at June 30, 2013 compared to $13.9 million at March 31, 2013 and remained flat at 0.89% of total loans. · At June 30, 2013, the allowance for loan losses represented 1.09% of total loans and 122.20% of non-accrual loans, compared to 1.11% of total loans and 124.59% of non-accrual loans at March 31, 2013. · Loan delinquencies 30 days and greater remained flat at $15.2 million at June 30, 2013 compared to March 31, 2013. Capital and Liquidity · The Company remained well-capitalized with an estimated total capital to risk-weighted asset ratio of 17.48% at June 30, 2013. · Our tangible book value was $13.80 compared to $13.76 on a linked quarter basis and $13.88 from a year ago. · At June 30, 2013, the Company continued to have adequate liquidity including significant unused borrowing capacity at the Federal Home Loan Bank of Boston and the Federal Reserve Bank, as well as access to funding through brokered deposits. About First Connecticut Bancorp, Inc. First Connecticut Bancorp, Inc. (NASDAQ: FBNK) is a Maryland-chartered stock holding company, that wholly owns Farmington Bank. Farmington Bank is a full-service, community bank with 21 branch locations throughout central Connecticut. Established in 1851, Farmington Bank is a diversified consumer and commercial bank with an ongoing commitment to contribute to the betterment of the communities in our region. For more information regarding the Bank’s products and services and for First Connecticut Bancorp, Inc. investor relations information, please visit www.farmingtonbankct.com. Forward Looking Statements In addition to historical information, this earnings release may contain forward-looking statements for purposes of applicable securities laws. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Such forward-looking statements may or may not include words such as “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.” Forward-looking statements are subject to numerous assumptions, risks and uncertainties. There are a number of important factors described in documents previously filed by the Company with the Securities and Exchange Commission, and other factors that could cause the Company's actual results to differ materially from those contemplated by such forward-looking statements. The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date of this release or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures In addition to results presented in accordance with GAAP, this press release contains certain non-GAAP financial measures. A reconciliation of net income and other performance ratios, as adjusted, is included in the accompanying reconciliation of Non-GAAP Measures table. We believe that providing certain non-GAAP financial measures provides investors with information useful in understanding our financial performance, our performance trends and financial position. Specifically, we provide measures based on what we believe are our operating earnings on a consistent basis and exclude non-core operating items which affect the GAAP reporting of results of operations. We utilize these measures for internal planning and forecasting purposes. These non-GAAP measures should not be considered a substitute for GAAP basis measures and results, and we strongly encourage investors to review our consolidated financial statements in their entirety and not to rely on any single financial measure. First Connecticut Bancorp, Inc. Selected Financial Data (Unaudited) At or for the Three Months Ended June 30, March 31, December 31, September 30, June 30, (Dollars in thousands, except per share data) Selected Financial Condition Data: Total assets Cash and cash equivalents Held to maturity securities Available for sale securities Federal Home Loan Bank of Boston stock, at cost Loans receivable, net Deposits Federal Home Loan Bank of Boston advances Total stockholders' equity Allowance for loan losses Non-accrual loans Impaired loans Selected Operating Data: Interest income Interest expense Net Interest Income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) ) Performance Ratios (annualized): Return on average assets 0.20% 0.18% 0.77% -0.25% 0.20% Return average equity 1.59% 1.33% 5.62% -1.74% 1.32% Interest rate spread (1) 2.84% 2.89% 3.19% 3.09% 3.12% Net interest rate margin (2) 3.02% 3.07% 3.37% 3.28% 3.32% Non-interest expense to average assets 3.17% 3.28% 3.01% 3.89% 3.16% Efficiency ratio (3) 90.65% 90.71% 73.91% 108.84% 88.87% Average interest-earning assets to average interest-bearing liabilities 132.30% 132.04% 131.80% 131.75% 131.86% Asset Quality Ratios: Allowance for loan losses as a percent of total loans 1.09% 1.11% 1.12% 1.19% 1.25% Allowance for loan losses as a percent of non-accrual loans 122.20% 124.59% 125.01% 135.35% 133.01% Net charge-offs to average loans (annualized) 0.02% 0.08% 0.27% 0.06% 0.09% Non-accrual loans as a percent of total loans 0.89% 0.89% 0.90% 0.88% 0.94% Non-accrual loans as a percent of total assets 0.78% 0.77% 0.76% 0.75% 0.80% Per Share Related Data: Basic earnings (loss) per share $ (0.07 ) Diluted earnings (loss) per share $ (0.07 ) Dividends declared per share Tangible book value Common stock shares outstanding (1) Represents the difference between the weighted-average yield on average interest-earning assets and the weighted-average cost of the interest-bearing liabilities. (2) Represents net interest income as a percent of average interest-earning assets. (3) Represents noninterest expense divided by the sum of net interest income and noninterest income. First Connecticut Bancorp, Inc. Selected Financial Data (Unaudited) At or for the Three Months Ended June 30, March 31, December 31, September 30, June 30, (Dollars in thousands) Capital Ratios: Equity to total assets at end of period 12.54% 13.50% 13.25% 13.79% 14.70% Average equity to average assets 12.83% 13.62% 13.68% 14.19% 15.09% Total capital to risk-weighted assets 17.48% * 18.61% 18.78% 19.15% 20.43% Tier I capital to risk-weighted assets 16.26% * 17.37% 17.53% 17.90% 19.18% Tier I capital to total average assets 12.93% * 13.84% 13.88% 14.24% 15.21% Total equity to total average assets 12.60% 13.56% 13.56% 13.95% 14.90% * Estimated Loans and Allowance for Loan Losses: Real estate Residential Commercial Construction Installment Commercial Collateral Home equity line of credit Demand - - 25 25 25 Revolving credit 62 73 65 86 89 Resort Total loans Less: Allowance for loan losses Net deferred loan costs Loans, net Deposits: Noninterest-bearing demand deposits Interest-bearing NOW accounts Money market Savings accounts Time deposits Total interest-bearing deposits Total deposits First Connecticut Bancorp, Inc. Consolidated Statements of Condition June 30, March 31, December 31, (Dollars in thousands) Assets Cash and cash equivalents Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Loans held for sale Loans, net Premises and equipment, net Federal Home Loan Bank of Boston stock, at cost Accrued income receivable Bank-owned life insurance Deferred income taxes Prepaid expenses and other assets Total assets Liabilities and Stockholders' Equity Deposits Interest-bearing Noninterest-bearing Federal Home Loan Bank of Boston advances Repurchase agreement borrowings Repurchase liabilities Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - - Stockholders' Equity Common stock Additional paid-in-capital Unallocated common stock held by ESOP Treasury stock, at cost Retained earnings Accumulated other comprehensive loss Total stockholders' equity Total liabilities and stockholders' equity First Connecticut Bancorp, Inc. Consolidated Statements of Income Three Months Ended Six Months Ended June 30, March 31, June 30, June 30, (Dollars in thousands, except per share data) Interest income Interest and fees on loans Mortgage Other Interest and dividends on investments United States Government and agency obligations Other bonds 59 59 60 Corporate stocks 64 62 70 Other interest income 6 5 26 11 60 Total interest income Interest expense Deposits Interest on borrowed funds Interest on repo borrowings Interest on repurchase liabilities 41 50 61 91 Total interest expense Net interest income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Fees for customer services Net gain on sales of investments 36 - - 36 - Net gain on loans sold Brokerage and insurance fee income 41 32 32 73 57 Bank owned life insurance income Other 85 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC assessment Marketing Other operating expenses Total noninterest expense Income before income taxes Provision for income taxes Net income Earnings per share: Basic and Diluted Weighted average shares outstanding: Basic and Diluted First Connecticut Bancorp, Inc. Consolidated Average Balances, Yields and Rates (Unaudited) For The Three Months Ended June 30, 2013 March 31, 2013 June 30, 2012 Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans, net $ 1,577,565 3.85% $ 1,522,812 $ 14,782 3.94% $ 14,741 4.35% Securities 0.75% 0.81% 1.13% Federal Home Loan Bank of Boston stock 9 0.43% 8 0.37% 9 0.51% Federal funds and other earning assets 6 0.17% 5 0.18% 26 0.22% Total interest-earning assets 3.60% 3.66% 3.93% Noninterest-earning assets Total assets $ 1,836,168 $ 1,790,855 Interest-bearing liabilities: NOW accounts 0.23% 0.23% 0.16% Money market 0.82% 0.71% 0.72% Savings accounts 73 0.16% 85 0.19% 64 0.15% Certificates of deposit 0.99% 1.02% 1.10% Total interest-bearing deposits 0.63% 0.62% 0.65% Advances from the Federal Home Loan Bank 2.34% 2.36% 2.95% Repurchase agreement borrowings 3.44% 3.30% 3.46% Repurchase liabilities 41 0.35% 50 0.36% 61 0.39% Total interest-bearing liabilities 0.76% 0.77% 0.81% Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ 1,836,168 $ 1,790,855 Net interest income $ 12,652 $ 12,799 Net interest rate spread (1) 2.84% 2.89% 3.12% Net interest-earning assets (2) Net interest margin (3) 3.02% 3.07% 3.32% Average interest-earning assets to average interest-bearing liabilities 132.30% 132.04% 132.86% (1) Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (2) Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (3) Net interest margin represents net interest income divided by average total interest-earning assets. First Connecticut Bancorp, Inc. Consolidated Average Balances, Yield and Rates (Unaudited) For The Six Months Ended June 30, Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans, net 3.89% 4.46% Securities 0.78% 1.15% Federal Home Loan Bank of Boston stock 17 0.40% 18 0.50% Federal funds and other earning assets 11 0.18% 60 0.21% Total interest-earning assets 3.63% 4.00% Noninterest-earning assets Total assets Interest-bearing liabilities: NOW accounts 0.23% 0.17% Money market 0.77% 0.78% Savings accounts 0.18% 0.15% Certificates of deposit 1.01% 1.11% Total interest-bearing deposits 0.63% 0.67% Federal Home Loan Bank of Boston advances 2.35% 3.00% Repurchase agreement borrowings 3.37% 3.45% Repurchase liabilities 91 0.36% 0.39% Total interest-bearing liabilities 0.77% 0.83% Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity Net interest income Net interest rate spread (1) 2.86% 3.17% Net interest-earning assets (2) Net interest margin (3) 3.05% 3.37% Average interest-earning assets to average interest-bearing liabilities 132.67% 132.44% (1) Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (2) Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (3) Net interest margin represents net interest income divided by average total interest-earning assets. First Connecticut Bancorp, Inc. Reconciliation of Non-GAAP Financial Measures (Unaudited) At or for the Three Months Ended June 30, March 31, December 31, September 30, June 30, (Dollars in thousands, except per share data) Net Income (loss) Adjustments: Less: Prepayment penalty fees - Less: Bank-owned life insurance proceeds - - - Less: Pension prior service cost (1) - Less: Post retirement service cost (1) - Plus: Accelerated vesting of stock compensation (2) - - - Total core adjustments before taxes - Tax benefit (provision) - 34% rate 7 - Total core adjustments after taxes - Total core net income (loss) Total net interest income Less: Prepayment penalty fees - Total core net interest income Total noninterest income Less: Bank-owned life insurance proceeds - - - Total core noninterest income Total noninterest expense Plus: Pension prior service cost (1) - Plus: Post retirement service cost (1) - Plus: Loss on sale of non-strategic properties - Less: Accelerated vesting of stock compensation (2) - - - Total core noninterest expense Core earnings per common share, diluted Core return on assets (annualized) 0.20% 0.24% 0.34% 0.22% 0.20% Core return on equity (annualized) 1.57% 1.76% 2.45% 1.52% 1.32% Efficiency ratio (3) 90.76% 87.97% 87.03% 91.82% 89.03% (1) Represents recognizingthe unrecognized prior service cost as a result of the freeze of the Company's non-contributory defined benefit and other post-retirement plans. (2) Represents the passing of a key executive in the first quarter of 2013 and 20% vesting of the 2012 Stock Incentive Plan in the third quarter of 2012. (3) Represents core noninterest expense divided by the sum of core net interest income and core noninterest income.
